Citation Nr: 0409464	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-20 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $1.740.00.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs








ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1971 to 
March 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the RO, which denied a waiver of 
the veteran's pension indebtedness.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim and also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  A review of the 
record shows that the VA's obligations under VCAA have not 
been met.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record does not reflect any attempt by the RO to 
comply with either the notice or the assistance requirements 
of VCAA as they relate to the issue of repayment of the 
veteran's pension overpayment indebtedness.  

The Board also observes that the veteran, in a statement 
dated in November 2003, indicated that he wanted a hearing to 
be held in Washington, D.C. without his presence.  However, 
there is unclear to the Board whether the veteran does in 
fact desire a hearing and, if so, whether he wishes a hearing 
before the Board or before RO personnel.  The Board concludes 
that the veteran's desire for a hearing must be clarified 
prior to further appellate review.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran to clarify his 
desire for a hearing.  If the veteran 
responds that he wishes a hearing on the 
issue of his pension indebtedness, such 
hearing should be scheduled and carried 
out.  

2.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

3.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  This should 
include obtaining updated income and 
expense information.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




